  Case 1:19-cr-00617-RBK Document 92 Filed 06/30/21 Page 1 of 1 PageID: 989




NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                                    :
 UNITED STATES OF AMERICA,                          :
                                                    :
                   Plaintiff,                       :         Crim. No. 19-617 (RBK)
                                                    :
            v.                                      :         ORDER
                                                    :
 KEVIN RUIZ-QUEZADA,                                :
                                                    :
                   Defendant.                       :
                                                    :
                                                    :

KUGLER, United States District Judge:

       THIS MATTER having come before the Court upon the parties’ joint motion for a

mistrial; for the reasons expressed on the record during the hearing on the matter on June 15, 2021,

       IT IS HEREBY ORDERED that the joint motion for a mistrial is GRANTED.

Dated: 6/30/2021                                                       /s/ Robert B. Kugler
                                                                       ROBERT B. KUGLER
                                                                       United States District Judge
